Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 1 of 8 PageID #: 408




                    EXHIBIT H
Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 2 of 8 PageID #: 409


  From:              John Ryan
  To:                Jon Kelley; Jeremy Fielding; Rebecca Adams
  Cc:                Nathan Wilcox; LPCH Aptive
  Subject:           RE: Village of East Rockaway’s Solicitation Ordinance
  Date:              Wednesday, June 5, 2019 7:24:12 AM


  If such an ill-advised lawsuit is filed, the Village will seek sanctions. This e-mail will be added as an
  Exhibit to the motion I am preparing in the Floral park matter.

  John E. Ryan, Esq.
  RYAN, BRENNAN & DONNELLY LLP
  131 Tulip Avenue
  Floral Park, New York 11001
  (516) 328-1100
  (516) 354-0814 (FAX)
  E-MAIL: jryan@rbdllp.net


  CONFIDENTIALITY NOTICE
  This email message and any attachments are confidential and may be protected by the attorney/client or other
  applicable privileges. The information is intended to be conveyed only to the designated recipient(s) of the
  message. If you are not an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and
  delete the message from your email system. Unauthorized use, dissemination, distribution or reproduction of this
  message by anyone other than the intended recipient is strictly prohibited and may be unlawful.


  From: Jon Kelley <jkelley@lynnllp.com>
  Sent: Tuesday, June 04, 2019 7:16 PM
  To: Jeremy Fielding <jfielding@lynnllp.com>; John Ryan <JRyan@RBDLLP.net>; Rebecca Adams
  <radams@lynnllp.com>
  Cc: Nathan Wilcox <n.wilcox@goaptive.com>; LPCH Aptive <LPCHAptive@lynnllp.com>
  Subject: RE: Village of East Rockaway’s Solicitation Ordinance

  John,

  We have not received any response as to whether East Rockaway will suspend the solicitation
  restrictions challenged in our letter of May 20. As we have explained time and again, a lawsuit is
  always our last resort. We would far prefer to simply work through this issue with the Village,
  and find some mutually agreeable solution that might protect our first amendment freedoms
  while allowing the Village the time it needs to amend its ordinance. But the Village has neither
  agreed to amend its ordinance or suspend its enforcement through an interim agreement, and we
  can wait no longer while it continues to enforce an unconstitutional ordinance.

  Accordingly, Aptive intends to file a lawsuit and a TRO against East Rockaway this Thursday June
  6th unless we receive your written confirmation by tomorrow at noon EST that the Village will
  immediately suspend enforcement of 1) its 5:00 p.m. solicitation curfew; 2) its $2,500 bond
  requirement; and 3) its unconstitutional licensing process.

  Absent such confirmation, Aptive will promptly file a lawsuit and TRO against East Rockaway on
  Thursday the 6th in the Eastern District of New York, seeking an injunction enjoining the above
  provisions of Section 171 of the Village code. Please be advised that if Aptive is forced to file this
  lawsuit and the Village later elects to repeal the offending provisions of its ordinance, Aptive will
Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 3 of 8 PageID #: 410


  not agree to settlement of this matter without the Village paying the legal fees Aptive incurs in the
  filing of the lawsuit.

  Thanks,
  Jon


  JON KELLEY, Attorney
  Lynn Pinker Cox & Hurst
  2100 Ross Avenue, Suite 2700
  Dallas, Texas 75201
  lynnllp.com


  Direct     214 981 3823
  jkelley@lynnllp.com


  Benchmark Litigation - Top 10 Litigation Boutiques in America - 2017


  From: Jeremy Fielding <jfielding@lynnllp.com>
  Sent: Tuesday, May 21, 2019 10:31 AM
  To: John Ryan <JRyan@RBDLLP.net>; Rebecca Adams <radams@lynnllp.com>
  Cc: Nathan Wilcox <n.wilcox@goaptive.com>; LPCH Aptive <LPCHAptive@lynnllp.com>
  Subject: Re: Village of East Rockaway’s Solicitation Ordinance

  What’s the best number?

  .............................................................................................................................................
  JEREMY FIELDING, Partner
  Lynn Pinker Cox & Hurst
  2100 Ross Avenue
  Suite 2700
  Dallas, Texas 75201
  lynnllp.com

  Direct     214 981 3803
  Cell        972 832 8630
  jfielding@lynnllp.com

  The information contained in this communication is confidential, may be attorney-client
  privileged, may constitute inside information, and is intended only for the use of the
  addressee. It is the property of Lynn Pinker Cox & Hurst, LLP. Unauthorized use, disclosure
  or copying of this communication or any part thereof is strictly prohibited and may be
  unlawful. If you have received this communication in error, please notify us immediately by
  return e-mail, and destroy this communication and all copies thereof, including all
  attachments.

  Benchmark Litigation - Top 10 Litigation Boutiques in America
Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 4 of 8 PageID #: 411




  From: John Ryan <JRyan@RBDLLP.net>
  Date: Tuesday, May 21, 2019 at 6:31 AM
  To: Jeremy Fielding <jfielding@lynnllp.com>, Rebecca Adams <radams@lynnllp.com>
  Cc: Nathan Wilcox <n.wilcox@goaptive.com>, LPCH Aptive <LPCHAptive@lynnllp.com>
  Subject: RE: Village of East Rockaway’s Solicitation Ordinance

  ok

  John E. Ryan, Esq.
  RYAN, BRENNAN & DONNELLY LLP
  131 Tulip Avenue
  Floral Park, New York 11001
  (516) 328-1100
  (516) 354-0814 (FAX)
  E-MAIL: jryan@rbdllp.net


  CONFIDENTIALITY NOTICE
  This email message and any attachments are confidential and may be protected by the attorney/client or other
  applicable privileges. The information is intended to be conveyed only to the designated recipient(s) of the
  message. If you are not an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and
  delete the message from your email system. Unauthorized use, dissemination, distribution or reproduction of this
  message by anyone other than the intended recipient is strictly prohibited and may be unlawful.


  From: Jeremy Fielding <jfielding@lynnllp.com>
  Sent: Monday, May 20, 2019 10:50 PM
  To: John Ryan <JRyan@RBDLLP.net>; Rebecca Adams <radams@lynnllp.com>
  Cc: Nathan Wilcox <n.wilcox@goaptive.com>; LPCH Aptive <LPCHAptive@lynnllp.com>
  Subject: Re: Village of East Rockaway’s Solicitation Ordinance

  John:

  I can call you tomorrow afternoon. How about 3pm EST?

  .............................................................................................................................................
  JEREMY FIELDING, Partner
  Lynn Pinker Cox & Hurst
  2100 Ross Avenue
  Suite 2700
  Dallas, Texas 75201
  lynnllp.com

  Direct     214 981 3803
  Cell        972 832 8630
  jfielding@lynnllp.com
Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 5 of 8 PageID #: 412


  The information contained in this communication is confidential, may be attorney-client
  privileged, may constitute inside information, and is intended only for the use of the
  addressee. It is the property of Lynn Pinker Cox & Hurst, LLP. Unauthorized use, disclosure
  or copying of this communication or any part thereof is strictly prohibited and may be
  unlawful. If you have received this communication in error, please notify us immediately by
  return e-mail, and destroy this communication and all copies thereof, including all
  attachments.

  Benchmark Litigation - Top 10 Litigation Boutiques in America



  From: John Ryan <JRyan@RBDLLP.net>
  Date: Monday, May 20, 2019 at 2:29 PM
  To: Rebecca Adams <radams@lynnllp.com>
  Cc: Nathan Wilcox <n.wilcox@goaptive.com>, Jeremy Fielding <jfielding@lynnllp.com>, LPCH
  Aptive <LPCHAptive@lynnllp.com>
  Subject: RE: Village of East Rockaway’s Solicitation Ordinance

  Please have Mr. Fielding call me.

  John E. Ryan, Esq.
  RYAN, BRENNAN & DONNELLY LLP
  131 Tulip Avenue
  Floral Park, New York 11001
  (516) 328-1100
  (516) 354-0814 (FAX)
  E-MAIL: jryan@rbdllp.net


  CONFIDENTIALITY NOTICE
  This email message and any attachments are confidential and may be protected by the attorney/client or other
  applicable privileges. The information is intended to be conveyed only to the designated recipient(s) of the
  message. If you are not an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and
  delete the message from your email system. Unauthorized use, dissemination, distribution or reproduction of this
  message by anyone other than the intended recipient is strictly prohibited and may be unlawful.


  From: Rebecca Adams <radams@lynnllp.com>
  Sent: Monday, May 20, 2019 3:26 PM
  To: John Ryan <JRyan@RBDLLP.net>
  Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>; LPCH Aptive
  <LPCHAptive@lynnllp.com>
  Subject: RE: Village of East Rockaway’s Solicitation Ordinance

  Mr. Ryan,

  In light of the unconstitutional portions of the statute outlined in Mr. Fielding’s letter, he does
  believe that it is necessary for East Rockaway to amend its ordinance. To assist in this process, I’ve
  attached a model ordinance that we suggest for the Village’s amendment.
Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 6 of 8 PageID #: 413



  Aptive understands that the amendment process can take time. Because Aptive’s selling season has
  already begun, the timing of this issue matters a great deal to our client. For that reason, we ask
  that the Village execute the attached Interim Agreement no later than June 1st so Aptive can avoid
  incurring any additional lost profits and the Village can take the time it needs to consider an
  amendment. Please let us know if you have any questions or comments about the draft agreement.

  Thank you,
  Rebecca

  REBECCA ADAMS | Attorney
  LynnPinkerCoxHurst
  Direct      214 981 3807
  Fax          214 981 3839
  radams@lynnllp.com


  From: John Ryan <JRyan@RBDLLP.net>
  Sent: Monday, May 20, 2019 1:56 PM
  To: Rebecca Adams <radams@lynnllp.com>
  Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>; LPCH Aptive
  <LPCHAptive@lynnllp.com>
  Subject: RE: Village of East Rockaway’s Solicitation Ordinance

  I am the Village Attorney for East Rockaway. Based on my experience with your firm as Village
  Attorney for Floral Park, I could recommend to the East Rockaway Trustees that they amend their
  Code the same way Floral Park, Bellerose and other Villages in New York have in response to the
  same letters sent to them by your firm. I am requesting that Mr. Fielding advise whether he thinks
  that will be necessary.

  John E. Ryan, Esq.
  RYAN, BRENNAN & DONNELLY LLP
  131 Tulip Avenue
  Floral Park, New York 11001
  (516) 328-1100
  (516) 354-0814 (FAX)
  E-MAIL: jryan@rbdllp.net


  CONFIDENTIALITY NOTICE
  This email message and any attachments are confidential and may be protected by the attorney/client or other
  applicable privileges. The information is intended to be conveyed only to the designated recipient(s) of the
  message. If you are not an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and
  delete the message from your email system. Unauthorized use, dissemination, distribution or reproduction of this
  message by anyone other than the intended recipient is strictly prohibited and may be unlawful.


  From: Rebecca Adams <radams@lynnllp.com>
  Sent: Monday, May 20, 2019 2:34 PM
  To: John Ryan <JRyan@RBDLLP.net>
Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 7 of 8 PageID #: 414


  Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>; LPCH Aptive
  <LPCHAptive@lynnllp.com>
  Subject: Village of East Rockaway’s Solicitation Ordinance

  Mr. Ryan,

  Please see the attached correspondence from Jeremy Fielding regarding the Village of East
  Rockaway’s solicitation ordinance.

  Thank you,
  Rebecca

  REBECCA ADAMS | Attorney
  LynnPinkerCoxHurst
  Direct      214 981 3807
  Fax          214 981 3839
  radams@lynnllp.com


  2100 Ross Avenue, Suite 2700
  Dallas, Texas 75201
  www.lynnllp.com

  Benchmark Litigation – Top 10 Litigation Boutiques in America – 2017

  The information contained in this communication is confidential, may be attorney-client privileged,
  may constitute inside information, and is intended only for the use of the addressee. It is the property
  of Lynn Pinker Cox & Hurst, LLP. Unauthorized use, disclosure or copying of this communication
  or any part thereof is strictly prohibited and may be unlawful. If you have received this communication
  in error, please notify us immediately by return e-mail, and destroy this communication and all copies
  thereof, including all attachments.




  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
  protected by the attorney/client or other applicable privileges. The information is intended to be
  conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
  please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
  email system. Unauthorized use, dissemination, distribution or reproduction of this message by
  anyone other than the intended recipient is strictly prohibited and may be unlawful.
  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
  protected by the attorney/client or other applicable privileges. The information is intended to be
  conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
  please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
  email system. Unauthorized use, dissemination, distribution or reproduction of this message by
  anyone other than the intended recipient is strictly prohibited and may be unlawful.
  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
  protected by the attorney/client or other applicable privileges. The information is intended to be
  conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
  please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
Case 2:19-cv-03365-DRH-SIL Document 12-8 Filed 06/12/19 Page 8 of 8 PageID #: 415


  email system. Unauthorized use, dissemination, distribution or reproduction of this message by
  anyone other than the intended recipient is strictly prohibited and may be unlawful.
  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
  protected by the attorney/client or other applicable privileges. The information is intended to be
  conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
  please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
  email system. Unauthorized use, dissemination, distribution or reproduction of this message by
  anyone other than the intended recipient is strictly prohibited and may be unlawful.
  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
  protected by the attorney/client or other applicable privileges. The information is intended to be
  conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
  please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
  email system. Unauthorized use, dissemination, distribution or reproduction of this message by
  anyone other than the intended recipient is strictly prohibited and may be unlawful.
  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
  protected by the attorney/client or other applicable privileges. The information is intended to be
  conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
  please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
  email system. Unauthorized use, dissemination, distribution or reproduction of this message by
  anyone other than the intended recipient is strictly prohibited and may be unlawful.
  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be
  protected by the attorney/client or other applicable privileges. The information is intended to be
  conveyed only to the designated recipient(s) of the message. If you are not an intended recipient,
  please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your
  email system. Unauthorized use, dissemination, distribution or reproduction of this message by
  anyone other than the intended recipient is strictly prohibited and may be unlawful.
  CONFIDENTIALITY NOTICE This email message and any attachments are confidential and
  may be protected by the attorney/client or other applicable privileges. The information is
  intended to be conveyed only to the designated recipient(s) of the message. If you are not an
  intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and delete
  the message from your email system. Unauthorized use, dissemination, distribution or
  reproduction of this message by anyone other than the intended recipient is strictly prohibited
  and may be unlawful.
